 UNIFEMME, INC.607Unifemme,Inc.andMissouri,Kansas,Nebraska, Iowaand Minnesota District Council of the InternationalLadies Garment Workers'Union,AFL-CIO. Case17-CA-7099October 22, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSUpon a charge filed on April 26, 1976, by Missou-ri,Kansas, Nebraska, Iowa and Minnesota DistrictCouncil of the International Ladies' Garment Work-ers'Union, AFL-CIO, herein called the Union, andduly served on Unifemme, Inc., herein called the Re-spondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 17, issued a complaint and notice of hearingon May 7, 1976, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and no-tice of hearing before an Administrative Law Judgewere duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 30, 1976,following a Board election in Case 17-RC-7750, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;I and that,-commenc-ing on or about April 12, 1976, and at all times there-after,Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has' requested and is requesting it to do so. OnMay 19, 1976, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On July 22, 1976, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 29, 1976, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toiOfficial notice is taken of the record in the representation proceeding,Case 17-RC-7750,as the term"record" is definedin Secs102 68 and102 69(g) of the Board's Rules and Regulations,Series 8,as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C.A. 4,1968),Golden Age Beverage Co,167 NLRB 151 (1967), enfd 415 F 2d 26(C.A. 5, 1969),Intertype Co. v Penello,269 F Supp 573 (D.C Va , 1967),Follett Corp.,164 NLRB 378 (1967), enfd 397 F.2d 91 (C A 7, 1968). Sec9(d) of the NLRA,as amendedNotice To Show Cause, entitled "Respondent Em-ployer'sMemorandum - in Opposition to GeneralCounsel's Motion for Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice to Show Cause, the Respondent denies theUnion's representative status on the basis of (1) itselection objections upon which a hearing was not,but should have been, held; (2) the intervention ofthe Union despite inadequacies in the showing of in-terest; and (3) the improper refusal of the RegionalDirector to permit the Respondent to withdraw fromthe Stipulation for Certification Upon Consent Elec-tion executed on June' 19, 1975, with AmalgamatedClothingWorkers of America, Southwest RegionalJoint Board, herein called Joint Board, which filedthe petition in Case 17-RC-7750.2, In his motion,counsel for the General Counsel contends that theissues raised by the Respondent were litigated in theunderlying representation case and may not be reliti-gated herein.We agree.Review of the record herein, including that in therepresentation proceeding, Case 17-RC-7750, showsthat on August 1, 1975, the election, conducted pur-suant to the aforesaid stipulation, was won by theUnion which had been permitted to intervene overthe Joint Board's and Respondent's opposition.' The,Respondent filed timely objections to conduct affect-ing the results of the election, alleging, in substance,that (1) the Regional Director was in error in grant-ing the Union's motion to intervene and a hearingshould be -held thereon; (2) the Regional Directorabused his discretion in refusing Respondent's re-quest to withdraw from the stipulation and in notholding a hearing thereon prior to the election; (3)2The Joint Board's original representation petition was filed on May 22.1975, and an amended petition was filed on June 3, 19753On June 24, 1975, the Union filed a motion to intervene to which theJoint Board filed on June 27, 1975, a formal motion in opposition to motionto intervene attacking the validity of the Union's showing of interest OnJuly 14, 1975, the Regional Director issued his order granting motion tointervene finding, after investigation, that the Union's showing of interestwas timely and devoid of any evidence of fraud and ordering that the Unionbe afforded a participatory interest in the proceeding and a place on theballot in the election. By letter dated July 16, 1975, the`Respondent soughtto withdraw from the stipulation because the Union's intervention seriouslyaffected the Respondent's "understandings" with the Joint Board as to unitissuesBy letter dated July 18, 1975, the Regional Director denied the Re-spondent's request in the absence of good cause shown for vacating thestipulationThe tally of ballots showed that 3 votes were cast for the JointBoard, 40 for the Union, and 20 for neither, with I void ballot and 3 chal-lenged ballots which were not determinative of the election results226 NLRB No. 103 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union made substantial misrepresentations as towages,wage rates, and- benefits received by employ-ees represented by the Union at other plants whenthe Respondent did not have an opportunity to re-spond; and (4) the Union impaired the election byother conduct. After investigation, the Regional Di-rector, on October 24, 1975, issued his Report on Ob-jections inwhich he 'recommended that the-objec-tions be overruled and the Union be certified. As toObjection 1, he found that the Union's participationin the election did not prejudice the Respondent'sinterestsand was not an abuse of his discretion espe-cially in view of the fact that (a) the Union's inter-vention was limited to participation in the electionunder the terms agreed upon by the Respondent andJoint Board; (b) the Respondent had the right tochallenge the eligibility of three persons who werethe subject of "understandings" and could have com-municated the "understandings" to the Union; and(c) there was an absence of determinative challenges.As to Objection 2, the Regional'Director found thatthe Respondent had failed to furnish sufficient evi-dence or citation of authority to support its conten-tion of an abuse of discretion in the denial of theRespondent's request to withdraw from the stipula-tion.As to Objection 3, the Regional Director con-cluded that there was no showing that any represen-tative or person speaking on behalf of the Unionmade any material misrepresentation warranting set-ting aside the election. Finally, as to Objection 4, noevidence was submitted nor did the investigation dis-close any evidence to support this objection.The Respondent then filed with the Board timelyexceptions to the Regional Director's report and asupporting brief with attached exhibits, reiterating itsobjections and contentions and seeking a hearing onthe issuesraised by the objections. The Union filedan answering brief to the Respondent's exceptions.On March 30, 1976, the Board, after considering therecord in the light of the exceptions and briefs,adopted'the Regional Director's findings and recom-mendations and certified the Union. It thus appearsthat the Respondent is attempting to relitigate issuesraised and resolved in the representation case. In ad-dition, in adopting the Regional Director's findingsand recommendations that the objections be over-ruled in their entirety, the Board necessarily foundthat there were no substantial or material issues war-ranting a hearing .4 It is well established that partiesdo not have an absolute right to a hearing and thedenial of a hearing where the objections raised nosubstantial or material issues does' not constitute adenial of due process.' Nor is a hearing warranted in° PrestoliteWire Division, Eltra Corporation,225 NLRB No 1 (1976)this proceeding as evidentiary hearings are not re-quired in unfair labor practice cases, and summaryjudgment- is `appropriate where, as here, there are noproperly litigable issues of fact to be resolved.6It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to` reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding:We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF.THE RESPONDENTThe Respondent is a corporation with its principalplace of business or plant at Warrensburg,Missouri,where it is engaged in the manufacture and distribu-tion of uniforms and related wearing apparel. In thecourse and conduct of its business at the plant, Re-spondent annually sells and distributes goods andproducts valued in excess of $50,000 directly'to cus-tomers located outside the State of Missouri.IWe find, on' the basis of the foregoing, that Re-spondent is, and has been atall timesmaterial here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDMissouri, Kansas, Nebraska, Iowa and'MinnesotaDistrictCouncil of the International Ladies' Gar-mentWorkers' Union, -AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.5GTELenkurt, Incorporated,218 NLRB 929 (1975),Heavenly Valley SkiArea, ,a California Corporation, and Heavenly Valley,a Partnership,215NLRB 734 (1974)6 Locust Industries,Inc,221 NLRB 604 (1975),Janler PlasticMold Corpo-ration,191NLRB 162 (1971)7 SeePittsburghPlate Glass Co v NLRB.,313 U S. 146, 162 (1941);Rules and Regulations of the Board, Secs102 67(f) and 102 69(c) UNIFEMME, INC.609III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unittions described in section I, above, have a close, inti-mate, and substantial- relationship to trade, traffic,and commerce among the several States and tend ,tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.The following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production, maintenance and shipping de-partment employees employed at the.Employ-er'sWarrensburg, Missouri,, facilities, excludingalloffice clerical employees, professional em-ployees, guards and supervisors as defined in theAct.2.The certificationOn August 1, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 17, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on March 30, 1976, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or aboutApril 5, 1976,and at alltimes thereafter,theUnionhas requested the Re-spondent to bargaincollectivelywith it as the exclu-sive collective-bargaining representative of all theemployees in theabove-describedunit.Commencingon orabout April 12, 1976,and continuing at alltimes thereafter to date,the Respondent has refused,and continues to refuse,to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly,we find that the Respondent has,since April 12, 1976,and at all times thereafter, re-fused to bargaincollectively withthe Union as theexclusive representative of the employees in the ap-propriate unit,and that,by suchrefusal,Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the-appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);,Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Unifemme, Inc., is an employer engaged incommerce within the meaning of Section2(6) and (7)of the Act.2.Missouri,Kansas,Nebraska,Iowa and Minne-sotaDistrictCouncil of theInternational Ladies'Garment Workers' Union,AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of theAct.3.All Production,maintenance and shipping de-partment employees employed at the Employer'sWarrensburg,Missouri, facilities, excluding all officeclerical,employees,professional employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4.SinceMarch 30,1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collctive bar-gaining within the meaning of Section 9(a) of theAct. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By refusing on or about April 12, 1976, and atall times thereafter, 'to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section' 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, Uni-femme, Inc.,Warrensburg,Missouri, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Missouri, Kansas, Ne-braska, Iowa and Minnesota District Council of theInternationalLadies'GarmentWorkers'Union,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All production, maintenance and shipping de-partment employees employed at the Employ-er'sWarrensburg, Missouri, facilities, excludingalloffice clerical employees, professional em-ployees, guards and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor -organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Warrensburg, Missouri, plant copiesof the attached notice marked "Appendix." 8 Copiesof said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60'consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 17, inwriting, -within 20 days from the date of this Order,what steps have been taken to comply herewith.S In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THE ,NATIONAL LABOR RELATIONS BOARDAn Agency of the United States' GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Mis-souri,Kansas, Nebraska, Iowa and MinnesotaDistrictCouncil of the International Ladies'Garment Workers' Union, AFL-CIO, as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production, maintenance and shippingdepartment employees employed at the Em-ployer'sWarrensburg, Missouri, facilities, ex-cluding all office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.UNIFEMME, INC.